     Case 8:20-bk-11560-TA        Doc 37 Filed 01/19/21 Entered 01/19/21 14:47:55             Desc
                                   Main Document    Page 1 of 4



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     NAJAH J. SHARIFF (SBN 201216)
 4   Assistant United States Attorney
            Federal Building, Suite 7211
 5          300 North Los Angeles Street
            Los Angeles, California 90012
 6          Telephone: (213) 894-2534
            Facsimile: (213) 894-0115
 7          E-mail: Najah.shariff@usdoj.gov

 8   Attorneys for United States of America

 9
                                 UNITED STATES BANKRUPTCY COURT
10
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                           SANTA ANA DIVISION
12
     In re:                                                Case No. 8:20-bk-11560-TA
13
     JOE ANTHONY SANTA MARIA,                              Chapter 7
14
                                     Debtor.               NOTICE OF ERRATA RE: UNITED STATES’
15                                                         NOTICE OF MOTION AND
                                                           MOTION TO DELAY ENTRY OF DISCHARGE
16                                                         FROM JANUARY 15, 2021, TO MARCH 15,
                                                           2021 TO PRESERVE STANDING TO FILE A
17                                                         MOTION TO CONVERT CASE FROM
                                                           CHAPTER 7 TO A CASE UNDER CHAPTER 11
18                                                         PURSUANT TO 11 U.S.C. § 706
19
                                                           Hearing Date:     February 9, 2021
20                                                         Hearing Time:     11:00 a.m.
                                                                             Courtroom 5B
21                                                                           411 W. Fourth Street
                                                                             Santa Ana, CA 92701
22

23

24            At the Court’s request, THE UNITED STATES OF AMERICA (hereinafter “United States”),
25   on behalf of its agency, the INTERNAL REVENUE SERVICE (hereinafter “IRS”), submits this Notice
26   of Errata Re: United States’ Notice of Motion and Motion to Delay the Entry of Discharge from
27   January 15, 2021, to March 15, 2021, to Preserve Standing to File a Motion to Convert Case from
28   Chapter 7 to a Case under Chapter 11 pursuant to U.S.C. § 706 (hereinafter “Motion”) filed on Friday
                                                       1
     Case 8:20-bk-11560-TA        Doc 37 Filed 01/19/21 Entered 01/19/21 14:47:55                Desc
                                   Main Document    Page 2 of 4



 1   January 15, 2021, at Document No. 35.

 2          By this Notice of Errata, the United States corrects the caption page of its Motion, which should

 3   correctly state “United States Bankruptcy Court” instead of United States District Court.

 4
                                          Respectfully Submitted,
 5
                                          TRACY L. WILKISON
 6
                                          Acting United States Attorney
 7                                        THOMAS D. COKER
                                          Assistant United States Attorney
 8                                        Chief, Tax Division
 9   Date: January 19, 2021               _/s/_Najah J. Shariff____________
                                          NAJAH J. SHARIFF
10
                                          Assistant United States Attorney
11                                        Attorneys for the UNITED STATES OF AMERICA

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                        2
            Case 8:20-bk-11560-TA                  Doc 37 Filed 01/19/21 Entered 01/19/21 14:47:55                                     Desc
                                                    Main Document    Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
300 N. Los Angeles Street, Room 7211
Los Angeles, CA 90012

A true and correct copy of the foregoing document entitled (specify): Notice of Errata Re: United States’ Notice of Motion
and Motion to Delay Entry of Discharge From January 15, 2021 to March 15, 2021 to Preserve Standing to File a Motion
to Convert Case From Chapter 7 to a Case Under Chapter 11 Pursuant to 11 U.S.C. § 706; will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  01/19/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 01/20/2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

        Pursuant to Chief Judge Maureen A. Tighe’s Revised Interim Procedures Re: COVID 19, a Judge’s
        Copy of the Notice is not being served on Judge Theodore C. Albert chambers, as required under LBR
        5005-2(d).

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 01/19/2021                       Barbara Le
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:20-bk-11560-TA                  Doc 37 Filed 01/19/21 Entered 01/19/21 14:47:55                                     Desc
                                                    Main Document    Page 4 of 4




                                    PROOF OF SERVICE OF DOCUMENT (Attachment)

1.   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


        Frank Cadigan frank.cadigan@usdoj.gov
        Nicholas W Gebelt ngebelt@goodbye2debt.com
        Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov


2.   SERVED BY UNITED STATES MAIL:

         Joe Anthony Santa Maria
         1603 El Rancho Drive
         La Habra, CA 90631




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
